—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (Penal Law § 260.10 [1]). We reject the contention of defendant that he was denied a fair trial by the failure of the People to produce the victim’s medical records until the day of trial. Any prejudice arising from the People’s delay was cured when County Court granted defendant a reasonable continuance (see, People v Cunningham, 189 AD2d 821, lv denied 81 NY2d 1071; People v Emery, 159 AD2d 992, 993, lv denied 76 NY2d 787). The proof of guilt is legally sufficient to establish defendant’s guilt beyond a reasonable doubt, and the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Furthermore, defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Steuben County Court, Sheridan, J. — Sexual Abuse, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.